Citation Nr: 1625762	
Decision Date: 06/28/16    Archive Date: 07/11/16

DOCKET NO.  11-23 961	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for bilateral knee disability, to include degenerative joint disease (DJD). 

2. Entitlement to service connection for an acquired psychiatric disorder, to include dysthymic disorder with personality disorder, and posttraumatic stress disorder (PTSD). 

3. Entitlement to service connection for sleep apnea. 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Kovarovic, Associate Counsel 

INTRODUCTION

The Veteran has several periods of service, including active duty for training from September 1986 to February 1987 and January 1990 to June 1990, active duty from January 2003 to July 2003, and additional service with the Army National Guard. 

These matters come before the Board of Veterans' Appeals (Board) from April 2008, August 2009 and February 2015 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

The rating decision in April 2008 denied entitlement to service connection for PTSD.  Notice of the determination was issued on April 15, 2008.  In a statement received in November 2008, the Veteran requested service connection for depression.  The United States Court of Appeals for Veterans Claims (Court) has held that the scope of a disability claim includes any disability that may reasonably be encompassed by the veteran's description of the claim; reported symptoms; and additional information submitted or developed in support of the claim. Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  As such, the Board finds that such statement may reasonably be construed as a notice of disagreement with the April 2008 rating decision, and that the Veteran's then claim included all acquired psychiatric disorders, however diagnosed, to include PTSD.  Consistent with this interpretation, the Board notes that the Veteran's statements received in May 2009 and September 2009 referenced "PTSD (Anxiety Attacks and Depression)," and depression/dysthymic disorder as having been diagnosed as PTSD in service.  The issue has been re-characterized as stated on the title page.  The expanded issue was readjudicated in August 2009.  As a substantive appeal was received within 60 days of issuance of the statement of the case, it was timely as to the April 2008 rating decision.

The August 2009 rating decision denied service connection for bilateral knee DJD, and for dysthymic disorder with personality disorder, claimed as depression.  The February 2015 rating decision denied service connection for sleep apnea. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the Veteran if further action is required.


REMAND

The Veteran is currently seeking service connection for a bilateral knee disability, a psychiatric disability, and sleep apnea. Although the Board sincerely regrets the delay this may cause, additional development is necessary prior to adjudication of these claims. 

First, the Board notes that there may be private treatment records which have not yet been associated with the claims file. During a May 2008 Medical Evaluation Board, the Veteran indicated that his bilateral knee condition had been treated by civilian providers, including an orthopedist located at Baptist General hospital in Florida. However, the only private treatment records currently associated with the claims file are April 2003 records from the Doha Hospital. VA has a duty to assist veterans in substantiating claims for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159(c) (2015). As the reported private treatment records may be relevant to the Veteran's bilateral knee claim, all reasonable efforts must be made to obtain them.

Further, the Board finds that the Veteran's prior VA examinations are inadequate for the purpose of adjudicating his knee and psychiatric claims. Here, the Veteran underwent a VA joints examination in June 2009.  At that time, the VA examiner diagnosed the Veteran with mild DJD, bilateral knees, consistent with aging, and opined that it is less likely as not that the claimed condition is the same as or a result of the bilateral knee injury experienced during service.  The examination report noted the Veteran's reported medical history, and current clinical examination findings.  However, no rationale was provided for the negative nexus opinion.

Inadequacies also exist with the Veteran's VA psychiatric examinations. The Veteran first underwent VA PTSD examination in March 2008. At that time, the VA examiner diagnosed the Veteran with dysthymic disorder, and opined that the disability was at least as likely as not caused by or a result of military combat. However, the examiner offered no rationale in support of this opinion, instead citing generally to the Fourth Edition of Diagnostic and Statistical Manual of Mental Disorders (DSM-IV). An examination that provides an etiology opinion without a rationale is inadequate. Stefl v. Nicholson, 21 Vet. App. 120 (2007).

The Veteran subsequently underwent VA psychiatric examination in June 2009. At that time, the VA examiner provided an Axis I diagnosis of dysthymic disorder, and an Axis II diagnosis of personality disorder, not other specified (provisional), ruling out paranoid personality disorder. Again, the examiner offered no rationale in support of this opinion, and instead cited generally to the DSM-IV guidelines, the Veteran's claims file, and the current examination. Id.  

Further, the June 2009 examiner noted that the Veteran's service treatment records (STRs) did not document a mental disorder. However, the Veteran's STRs document an episode in April 2003 of uncontrolled hiccupping and vomiting which lasted several days and required significant medical attention. The Veteran has asserted that this episode was triggered by the stress of deployment. Here, the Veteran is competent to report his observable symptoms, but not to assert an actual diagnosis. See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (noting that lay evidence is competent with regard to facts perceived through the use of the five senses); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); see also Jones v. West, 12 Vet. App. 383, 385 (1999) (where the determinative issue is one of medical causation or a diagnosis, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue). As such, an additional opinion is needed to address whether the Veteran's April 2003 incident qualifies as a physical manifestation of a psychiatric disorder.

Additionally, the June 2009 examiner's statement conveys a fundamental misunderstanding as to the nature of this claim. To establish service connection, there must be competent evidence of: (1) The current existence of the disability for which service connection is being claimed; (2) a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) a nexus or connection between the disease, injury, or event in service and the current disability. Shedden v. Principi, 381 F.3d 1163 (2004). As such, a negative nexus opinion should not be based solely upon the absence of a psychiatric disorder during service. Here, the Veteran has reported several in-service events that may be related to his claimed psychiatric disorder, including his intervention of an altercation between two soldiers, during which a knife was used; experiencing racism from fellow servicemembers; stress caused by foreign deployment; and exposure to combat, whereby the Veteran was required to discharge his weapon and observed fellow servicemembers being wounded or killed. As such, an additional opinion is necessary to determine whether a nexus exists between these events and the Veteran's claimed psychiatric disorder.  

Finally, the Board notes that the Veteran's sleep apnea claim was denied in a February 2015 rating decision, notice of which was issued that same month. The Veteran subsequently filed a notice of disagreement in January 2016, which properly falls within the one-year period from notification of the rating decision. See 38 C.F.R. § 20.201 (2015); see Gallegos v. Principi, 283 F.3d 1309 (Fed. Cir. 2002). However, the RO has not yet issued a Statement of the Case (SOC) addressing this claim. Accordingly, a remand is now required such that an SOC may be issued. See Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and request that he identify all providers of medical treatment for the disabilities at issue since service, to include Baptist General hospital for knee disability, and request the Veteran provide authorization for release of all identified private medical records to VA. All actions to obtain the requested records should be fully documented in the record.  The RO must make two attempts to obtain any private records identified, unless the first attempt demonstrates that further attempts would be futile.

If private records are identified, but not obtained, the RO must notify the Veteran of (1) the identity of the records sought, (2) the steps taken to obtain them, (3) that the claim will be adjudicated based on the evidence available, and (4) that if the records are later obtained, the claim may be readjudicated.

2. Thereafter, provide the Veteran with a new VA examination to assess the nature and etiology of his claimed bilateral knee condition. The claims file and a copy of this remand must be made available for review, and the examination report must reflect that review of the claims file occurred.

The examiner must perform any necessary diagnostic tests and studies. Based on the clinical examination, a review of the evidence of record, and with consideration of the Veteran's statements, the examiner is requested to offer an opinion as to whether it is at least as likely as not (50 percent probability or more) that a right and/or left knee disability(ies) began in service, were/was caused by service, or are/is otherwise related to service.  The examiner should specifically address the onset of current  each knee disability identified and its relationship to knee pain experienced during service. 

In formulating the opinion, the examiner is advised that the term "at least as likely as not" does not mean "within the realm of possibility." Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against it.

A complete rationale should be provided for all opinions and conclusions expressed.

3. Schedule the Veteran for a VA psychiatric examination. The claims file and a copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination. The examiner should:

 a. Determine if the Veteran suffers from a psychiatric disorder, to include dysthymic disorder with personality disorder and/or PTSD.  If PTSD is diagnosed, the reported stressors which support such diagnosis must be set forth.  

 b. With regard to each psychiatric diagnosis rendered, the examiner is asked to opine whether it is at least as likely as not (50 percent probability or more) that any diagnosed disorder had its onset in service or is otherwise related to his military service, to include due to the reported in-service events, including his intervention in an altercation between two soldiers, during which a knife was used; experiencing racism from fellow servicemembers; stress caused by foreign deployment; and exposure to combat, whereby the Veteran was required to discharge his weapon and observed fellow servicemembers being wounded or killed.  The examiner must also consider the documented episode in April 2003 of uncontrolled hiccupping and vomiting which lasted several days and required significant medical attention. The Veteran has asserted that this episode was triggered by the stress of deployment.  A separate opinion must be provided for each separately diagnosed disorder. 

4. Thereafter, readjudicate the issues on appeal. 

a. If service connection for sleep apnea is not granted, issue a Statement of the Case. The Veteran should be advised that a timely substantive appeal must be filed to vest the Board with jurisdiction over the issue. 38 C.F.R. § 20.202 (2015). If the Veteran perfects an appeal, return the case to the Board for appellate review.

b. If service connection for bilateral knee disability or a psychiatric disorder is not granted, issue a Supplemental Statement of the Case and afford the Veteran and his representative an appropriate opportunity to respond. The case should then be returned to the Board, as warranted.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2015).




